  8:19-cv-00329-BCB-SMB Doc # 56 Filed: 02/18/21 Page 1 of 2 - Page ID # 153




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

BARBARA NELSON,

                        Plaintiff,
                                                                        8:19-CV-329
        vs.

JULIE KUNKLE, and AMERICAN BLUE                              MEMORANDUM AND ORDER
RIBBON HOLDINGS, LLC, a Delaware limited
liability company;

                        Defendants.


       This matter is before the Court on the Motion to Dismiss Party Julie Kunkle, Filing 54, and

the Suggestion of Bankruptcy of American Blue Ribbon Holdings, LLC, Filing 55, both filed by

Plaintiff, Barbara Nelson.

       Defendant, American Blue Ribbon Holdings, previously filed a Suggestion in Bankruptcy.

Filing 24 at 1-2. Accordingly, the Court stayed the matter as to American Blue Ribbon Holdings

only. Filing 25 at 1. American Blue Ribbon Holdings also joined defendant Julie Kunkle in filing

a Motion to Compel Arbitration. Filing 16. The Court ordered arbitration and granted a stay as to

Kunkle but denied the motion as to American Blue Ribbon Holdings because the proceedings were

already stayed for bankruptcy as to that defendant. Filing 26 at 14-15. The Court noted American

Blue Ribbon Holdings could reassert its motion to compel arbitration upon conclusion of its

bankruptcy proceedings or lifting of the stay. Filing 26 at 14. It ordered the parties to file a joint

status report regarding the progression of the bankruptcy proceedings every ninety days. Filing 26

at 15. Following Kunkle’s inability to pay the arbitration fees resulting in her waiver of her right

to arbitrate, the Court lifted the arbitration stay as to Kunkle and allowed the case to progress as to

that defendant only. Filing 29 at 2. The case remained stayed for bankruptcy as to American Blue

Ribbon Holdings. See Filing 29 at 1.
                                                  1
  8:19-cv-00329-BCB-SMB Doc # 56 Filed: 02/18/21 Page 2 of 2 - Page ID # 154




       Plaintiff now seeks to dismiss defendant Kunkle. Filing 54 at 1. The Court finds that

pursuant to Federal Rule of Civil Procedure 21, Plaintiffs’ claims against Kunkle should be and

are dismissed without prejudice, each party to bear its own costs and fees.

       Plaintiff has also filed a Suggestion in Bankruptcy as to American Blue Ribbon Holdings.

Filing 55 at 1-3. However, this case is already stayed for bankruptcy proceedings pursuant to

NEGenR 1.5(a)(1) as to American Blue Ribbon Holdings. Filing 25 at 1. Accordingly, no further

action is necessary on the Suggestion in Bankruptcy.

       IT IS ORDERED:

       1. Plaintiff’s Motion to Dismiss Party Julie Kunkle, Filing 54, is granted;

       2. Julie Kunkle is dismissed without prejudice as a party to this action;

       3. The case is and remains stayed for bankruptcy proceedings as to the remaining

           defendant, American Blue Ribbon Holdings, LLC;

       4. The parties are ordered to file a joint status report regarding the progress of the

           bankruptcy proceedings involving American Blue Ribbon Holdings, LLC, every ninety

           days, starting from the date of this order; and

       5. The Clerk’s Office is ordered to terminate Filing 55.


       Dated this 18th day of February, 2021.

                                                      BY THE COURT:



                                                      ___________________________
                                                      Brian C. Buescher
                                                      United States District Judge




                                                 2
